Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Detailed Action
 Claim Rejections - 35 USC § 102
     
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


     Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McLeod (2013/0169996).

     With respect to claim 1, McLeod teaches  an information processing device comprising a processor 400 configured to acquiring setting information ( such as  a print error condition, a display condition or an internet connection information – see para.  43 and para. 71, beginning at line 13. The setting information,  output from an image forming device 100 (para. 50) , para. 43, and para. 49, lines 6-10, wherein is read by  an image reading portion (See paragraph 43, lines 6 and 7; Paras. 65, 69 and para. 83, lines 1-5.)


     With respect to claims 3 and 4, McLeod teaches a processor 400 configured to acquire setting information, see   para. 71, lines 17-22 and para. 72, lines 1-5  which was in a memory, see paragraphs, 70, 73 and 75.

     With respect to claim 5-8, McLeod teaches  a management device (communication control module 402) for connecting information to a network (para. 77 esp. lines 1-5).

     With respect to claims, 9-14, McLeod teaches wherein the processor converts the acquired setting information  in a new format such as QR code paragraphs 49, 57 and 58.
     With respect to claim 15, McLeod teaches  an information processing system (illustrated by figure 3D) comprising: an image forming device 100; an information processing device 400; and a management device 402 connected to the network (see para. 77, lines 1-5) wherein image forming device is configured to output setting information  in  the form of an image (QR Code, see  para. 49, 57 and 58) and the information is set in the image forming device 100,  the information processing device 400 is configured to acquire the setting  information by reading by  an image reading portion (See paragraph 43, lines 6 and 7; Paras. 65, 69 and para. 83, lines 1-5).




     With respect to claim  16, McLeod teaches  wherein the information processing device  in configured to analyze the type of print setting, for example, the printing status, the network IP address and other printing device conditions  and convert setting information into a QR code  and to transmit the information to the management device 402 which transmits information over the network (see para. 77, lines 1-5). 

    With respect to claim 17, McLeod teaches information processing device  configured to analyze the type of print setting, for example, the printing status, the network IP address and other printing device conditions  and convert setting information into a a new format, see paragraph 48, lines 6 and 10.
     With respect to claims 18-20, McLeod teaches the information processing system wherein the management device is configured to transmit  the setting information  converted into the new QR code (104 in figure 1)  and transmitted over the network 302 – see figure 3A.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



                                                 Examiner’s Remarks
     Applicant’s remarks have been considered but are rendered moot in view of the new grounds of rejection in view of McLeod.
                                                          Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchida (2018/0121143) teaches  generating a setting pattern,  such as  a bar code. A scanner readers the setting patter, see para. 48. .
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664